Case 8:19-cv-00968-ODW-AFM Document 36 Filed 07/31/20 Page 1 of 2 Page ID #:226




   1                                                                         JS-6
   2
   3
   4
   5
   6
   7
   8
                         UNITED STATES DISTRICT COURT
   9
           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  10
  11 UNIMAX COMMUNICATIONS,                    CASE 8:19-cv-00968- ODW (AFMx)
     LLC,
  12                                           The Hon. Otis D. Wright, II
                  Plaintiff,
  13
           vs.                                 JUDGMENT
  14
     TRUE WIRELESS, LLC; SURGE
  15 HOLDINGS, INC.; and DOES 1
     through 10, Inclusive,
  16
                  Defendants.
  17
     TRUE WIRELESS, LLC; SURGE
  18 HOLDINGS, INC.
  19              Counterclaimants,
  20        vs.
  21 UNIMAX COMMUNICATIONS,
     LLC; and DOES 1 through 10,
  22 Inclusive,
  23              Counterdefendants.
  24
  25
  26
  27
  28
                                              1
                                       ENTRY OF JUDGMENT
Case 8:19-cv-00968-ODW-AFM Document 36 Filed 07/31/20 Page 2 of 2 Page ID #:227




   1         On July 31, 2020, this Court granted the parties’ stipulated Request for Entry
   2 of Judgment, and based thereon,
   3       IT IS ORDERED, ADJUDGED AND DECREED that:
   4         1.    True Wireless, LLC, and Surge Holdings, Inc. (collectively,

   5 “Defendants”) shall take nothing by their Counterclaim against Unimax
     Communications, LLC (“Unimax”), and Defendants’ claims are dismissed with
   6
     prejudice.
   7
           2.    Judgment against Defendants in the total sum of Seven Hundred and
   8
     Eighty Five Thousand Dollars ($785,000.00; the “Settlement Funds” ) to be paid to
   9
     Unimax pursuant to the schedule set forth in the parties’ separately executed
  10
     Settlement Agreement and Release (“Agreement”).
  11
           3.    Any failure by the Defendants to deliver the Settlement Funds in
  12
     accordance with the Agreement will trigger Unimax’s immediate right to enforce
  13 the “Payment Penalty” as set forth in Paragraphs 11 and 12 of that Agreement,
  14 thereby increasing this judgment to $800,000, less any Settlement Funds then-paid
  15 to date.
  16         4.    In the event Defendants trigger the Payment Penalty, Unimax shall be
  17 entitled to petition this Court for a recovery of all fees and costs actually incurred in
  18 connection with, arising out of, or relating to the perfection or collection of the
  19 funds set forth in this judgment.
  20         5.    Within 30 days of Unimax’s receipt and clearance of Defendants’ full
  21 and final payment of all funds as described above, Unimax will file a Satisfaction of
  22 Judgment with this Court.
  23         6.    This Court shall retain jurisdiction to enforce the foregoing and the
       terms of the parties’ Agreement.
  24
  25
  26
       DATED: July31, 2020               ____________________________________
  27                                                Hon. Otis D. Wright, II
  28                                          United States District Judge
                                                  2
                                          ENTRY OF JUDGMENT
